 



Exhibit 10.25

License Agreement

By and between

EntreMed, Inc.

and

Celgene Corporation.

[*]=CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

1



--------------------------------------------------------------------------------



 



     This Agreement effective as of the 23rd day of March, 2005, by and between
EntreMed, Inc., a Delaware corporation having a place of business at 9640
Medical Center Drive, Rockville, MD 20850 (hereinafter “EntreMed”), and Celgene
Corporation, a Delaware corporation having a place of business at 86 Morris
Avenue, Summit NJ 07901 (together with its Affiliates, hereinafter “Celgene”).

WITNESSETH

WHEREAS, EntreMed is engaged in the business of discovering and developing
chemical and biological substances for therapeutic uses;

WHEREAS, Celgene is a company that develops, manufactures, markets and sells
pharmaceutical products for healthcare;

WHEREAS, Celgene owns or Controls certain Patent Rights and Know-How related to
Tubulin Binding Agents listed in Appendix B, and it has the right to grant
certain rights and licenses thereunder as set forth herein; and

WHEREAS, EntreMed desires to obtain a worldwide exclusive license from Celgene
under the Patent Rights and KNOW-HOW to develop, make, manufacture, market,
distribute, promote and sell and have sold the Licensed Product embodying the
Tubulin Binding Agents in the Field in the Territory, and Celgene desires to
grant such a license to EntreMed, on the terms and conditions contained in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Celgene and EntreMed have agreed as follows:

ARTICLE 1 - DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:



1.1   “Affiliate” as applied to either party shall mean any company or other
legal entity other than the party in question in whatever country organized,
controlled by or under common control with that party. The term “control or
controlled” with respect to an Affiliate means ownership or control, directly or
indirectly, of at least fifty percent (50%) of the outstanding stock or voting
rights entitled to elect directors.



1.2   “Agreement” shall mean this Agreement including the Appendices attached
hereto, each of which constitutes an integral part of the understandings and
Agreements set forth herein.



1.3   “Commercially Reasonable Efforts” shall mean the reasonable efforts and
resources that an experienced pharmaceutical or biotechnology company would use
to reasonably diligently develop and commercialize a compound owned by it or to

2



--------------------------------------------------------------------------------



 



    which it has rights and which is of similar market potential at a similar
stage in development as the Licensed Product.



1.4   “Confidential Information” shall mean (i) the terms of this Agreement
including all Appendices and (ii) with respect to any Party (“Disclosing
Party”), any information relating to the Disclosing Party, the products or the
Disclosing Party’s business (including but not limited to Know-How, technical
information, research, personnel, marketing, strategic or other information)
that is disclosed in writing, visually, orally or in electronic medium to the
other Party (“Receiving Party”), whether prior to or after the Effective Date,
in the course of the Parties’ evaluation, negotiation of or performance under
this Agreement which in written or other tangible form shall be clearly marked
as being confidential and if not in written or tangible form when disclosed,
will be indicated upon disclosure as being confidential and then summarized
electronically or in writing and marked as being confidential within thirty
(30) days after disclosure, but shall not include information that:



  1.4.1   the Receiving Party or an Affiliate owned or controlled prior to
receipt from the Disclosing Party, or     1.4.2   is or becomes public through
no fault of the Receiving Party or any Affiliate thereof, or     1.4.3   is
hereafter developed by the Receiving Party or an Affiliate independent of any
disclosure from the Disclosing Party as evidenced by competent written evidence,
or     1.4.4   the Receiving Party or an Affiliate obtains from a Third Party
lawfully and not under a confidentiality obligation to the Disclosing Party, or
    1.4.5   is required to be disclosed by law or regulation, provided that
Receiving Party shall notify providing party forthwith of any such required
disclosure.



1.5   “Control” shall mean, with respect to any Patent Right or Know-How that
the Party controlling such right owns a transferable interest or has a license
to practice such Patent Right or Know-How and has the ability to grant the other
Party access, a license or a sublicense (as applicable) to practice such Patent
Right or Know-How.



1.6   “Effective Date” shall mean the date first written above.



1.7   “Field” shall mean all oncology indications in humans or animals.

3



--------------------------------------------------------------------------------



 



1.8   “First Commercial Sale” shall mean the first sale of Licensed PRODUCT in
any country by EntreMed or any of its Sublicensee or AffiliateS to any Third
Party for consideration.



1.9   “Know-How” shall mean the information listed in Appendix B and any and all
unpatented proprietary information and know how, processes, techniques, designs,
data and results in whatsoever form including, without limitation, all
biological, toxicological, chemical information, biochemical information,
metabolic, non-clinical, pre-clinical, clinical, pharmacological,
pharmacokinetic data, assay, formulation, quality control, synthetic process,
manufacturing methods, data and specifications, all of which specifically relate
to the development, synthesis, manufacture, use or sale of Licensed Products
embodying the Tubulin Binding Agents which is under the Control of Celgene
and/or any of its Affiliates as of the Effective Date of this Agreement.



1.10   “Licensed Product” shall mean any pharmaceutical product that is
comprised of, or derived at least in part from, the Tubulin Binding Agents.



1.11   “License Year” shall mean the period beginning on the Effective Date and
ending on December 31 of that year and each subsequent calendar year during the
term of the Agreement thereafter.



1.12   “Marketing Authorization” shall mean any and all marketing
authorizations, regulatory approvals or registrations, including amendments and
supplements thereto, granted by a Regulatory Authority, which are required for
marketing, promotion, pricing, reimbursement and selling of Licensed Products.



1.13   “NDA” shall mean any new drug application filed with any Regulatory
Authority, which is necessary for approval to use, market, sell and offer for
sale of a Licensed Product.



1.14   “Net Sales” means the gross amount received by EntreMed or its Affiliates
or Sublicensee for sale of Licensed Product to Third Parties, less:



  1.14.1   sales taxes, value added taxes, excise taxes, and customs duties;    
1.14.2   cost of export licenses and any taxes, fees or other charges associated
with the exportation or importation of Licensed Products;     1.14.3   rebates
accrued, incurred or paid to Federal Medicaid and State Medicare and any other
price reductions required by a governmental agency;     1.14.4   rejected
shipments, returns, and retroactive deductions;

4



--------------------------------------------------------------------------------



 



  1.14.5   the amount received for sales which become the subject of a
subsequent temporary or partial recall by a regulatory agency for safety or
efficacy reasons outside the control of EntreMed; and     1.14.6   customary
cash, quantity, and trade discounts; provided, however, that a sale or transfer
to Affiliates or Sublicensees for re-sale by such Affiliates or Sublicensees
shall not be considered a sale for the purpose of this provision but the resale
by such Affiliates or Sublicensees shall be a sale for such purposes.         A
“sale” shall also include a transfer or other disposition for consideration, but
not such transfers or dispositions, without consideration, for pre-clinical,
clinical, regulatory or governmental purposes prior to receiving marketing
approval for the specific indication for which such transfer is made. In the
event that consideration in addition to or in lieu of money is received for
Licensed Product, such consideration shall be added to the Net Sales as valued
on the day of receipt thereof by EntreMed. To the extent that a Licensed Product
is sold in other than an arms length transaction, Net Sales shall be the fair
market value of such Licensed Product if sold in an arms length transaction,
less the costs identified in this Article 1.14, Licensed Product shall be
considered “sold” at the earlier of (a) the transfer of title in such Licensed
Product to a person other than an Affiliate or Sublicensee of EntreMed or (b)
the shipment of such Licensed Product from the manufacturing or warehouse
facilities of EntreMed or its Affiliates or Sublicensees to a Third Party.



1.15   “Patent Right(s)” shall mean the Tubulin Binding Agents that are
described in the following:



  1.15.1   the United States patent applications and patents listed in
Appendix A;     1.15.2   the United States and foreign patents issued from
applications listed in Appendix A and from divisionals and continuations of such
applications;     1.15.3   claims of United States continuation-in-part
applications and of equivalent foreign applications, and of the resulting
patent(s), that are directed to subject matter specifically described in and
claim the benefit of the priority of the aforementioned United States and
foreign applications listed in Appendix A;     1.15.4   claims of all
later-filed foreign patent applications, and of the resulting patents, that are
directed to subject matter described in the United States patents and/or patent
applications described in the foregoing subsections of this Article 1.15; and

5



--------------------------------------------------------------------------------



 



  1.15.5   any reissues, re-examinations or extension of United States patents
described in the foregoing subsections of this Article 1.15.



1.16   “Payment Period” shall have the meaning as set forth in Article 5.3.1.



1.17   “Agents” shall mean any Third Party engaged by EntreMed and/or its
Affiliates in the normal course of their business to market and/or distribute
their product range in finished form under EntreMed’s trademarks in a particular
country.



1.18   “Regulatory Authority” shall mean any regulatory agency, ministry,
department or other governmental body having authority in any country to control
the development, manufacture, marketing and sale of products.



1.19   “Sublicensee” shall mean with respect to a Party any person, company,
corporation or other business entity, other than a Party’s Affiliates, that is
granted a sublicense by EntreMed to develop, make, have made, use, offer for
sale and sell Licensed Product.   1.20   “Territory” shall mean each and every
country throughout the world.



1.21   “Third Party” shall mean any person, entity or corporation other than the
Parties and their Affiliates.



1.22   “Valid Claim” shall mean with respect to any country of the Territory a
claim of an issued and unexpired patent or a supplementary protection
certificate included within the Patent Rights in such country which (i) has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, (ii) has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise and (iii) absent a
license, would be infringed by the use, making or selling of the Licensed
Product.



1.23   “Tubulin Binding Agents” shall mean any compound described in the Patent
Rights.

ARTICLE 2 – GRANT OF RIGHTS



2.1.   Exclusive License



    Celgene hereby grants to EntreMed an exclusive license, with the full right
to grant sublicenses, under the Patent Rights and the Know-How, to make, have
made, manufacture, have manufactured, use, develop, clinically test, import and
sell Licensed Product in the Field in the Territory. In addition of any rights
reserved by Celgene under this Agreement, Celgene shall retain a non-

6



--------------------------------------------------------------------------------



 



    exclusive license under the Patent Rights to continue its internal research
studies and non-commercial outside research studies with respect to the Tubulin
Binding Agents.



2.2.   Sublicenses and other Co-operations

     Any sublicense granted by EntreMed shall be subject to the terms and
conditions of this Agreement.



  2.2.1   EntreMed may use and grant respective sublicenses to contractors in
the drug development, non-clinical and clinical testing, clinical diagnostic
formulation manufacture and registration of Licensed Product. In the event that
EntreMed intends to grant a sublicense for the distribution, sale and/or
marketing rights of Licensed Product to any Third Party in the Territory,
entremed agrees that Celgene shall have a first right to negotiate an exclusive
or non-exclusive license to the rights offered under the proposed transaction
(“Right of First Discussion”). Celgene shall have a sixty (60) day period
following the date of EntreMed’s written disclosure of the proposed transaction
to exercise its Right of First Discussion by providing written notice to
EntreMed of its desire to negotiate a license agreement. In the event a license
agreement is not executed within ninety (90) days following the date that
Celgene exercises its Right of First Discussion, EntreMed shall be free to
sublicense such rights to any Third Party, provided, however, that EntreMed may
only offer such sublicense on terms and conditions that are not more favourable
than the last offer made by Celgene to EntreMed.     2.2.2   EntreMed shall not
grant any rights which are inconsistent with the rights granted to and
obligations imposed on EntreMed hereunder. Each sublicense granted by EntreMed
shall include an audit right by Celgene of the same scope as provided in
Article 5.7.     2.2.3   Any sublicense granted by EntreMed shall provide for
the sublicense termination upon the termination of this Agreement.

ARTICLE 3 – TRADEMARKS



  3.1   EntreMed shall be free to select and to register trademarks at its sole
discretion for sale of Licensed Products in the Territory. Such trademarks shall
be prepared and owned by EntreMed at EntreMed’s expense.

ARTICLE 4 – DEVELOPMENT

7



--------------------------------------------------------------------------------



 



4.1   Disclosure of Know-How       Celgene undertakes to disclose within sixty
(60) days following the Effective Date of this Agreement all Know-How Controlled
by or in the possession of Celgene or its Affiliates existing as of the
Effective Date of this Agreement to EntreMed.   4.2   Commercially Reasonable
Efforts       EntreMed shall use Commercially Reasonable Efforts to develop and
commercialize Licensed Products on a schedule that is consistent with sound and
reasonable business practices and judgment.



4.3   Diligence       EntreMed shall use Commercially Reasonable Efforts to
bring one or more Licensed Products to market through a diligent program for
exploitation of the Tubulin Binding Agents, Patent Rights and Know How. Celgene
agrees that EntreMed shall have complete control of all regulatory submissions
of Licensed Products to the appropriate regulatory agencies worldwide. Only one
payment will be made for each of the milestones recited under 4.3.1, 4.3.2,
4.3.3 and 4.3.4. Diligence shall be demonstrated by attaining the following
milestones:



  4.3.1 within * years of the Effective Date, the * by EntreMed;     4.3.2
within * years of the Effective Date, the * a Licensed Product;     4.3.3 within
* years of the Effective Date, the * a Licensed Product; and     4.3.4 within *
years of the Effective Date, the * or * to * a Licensed Product.



4.4   Failure to Achieve Milestones.       If EntreMed is unable to meet any of
the milestone events set forth in Article 4.3 EntreMed, EntreMed shall be
entitled to a * extension of the required milestone event. If after the
extension, EntreMed fails to achieve the milestone, Celgene shall have the
option, in its sole discretion, to modify the milestone event or to terminate
this Agreement.



4.5   Development Costs       For the time of this Agreement, EntreMed bears all
costs incurred by it in all future non-clinical and clinical development
activities necessary for the development of Licensed Products.

8



--------------------------------------------------------------------------------



 



4.6    Exchange of Information and Supply of Compounds       The parties, from
time to time, but no more that twice a year, may meet to exchange information on
the compounds that are being developed. In addition, to the extent that Celgene
has any of the Tubulin Binding Agents in its possession, Celgene shall make
these Tubulin Binding Agents available to EntreMed for testing, but it shall not
be obligated to synthesize any new Tubulin Binding Agents for EntreMed. Neither
party shall be obligated to engage in collaborative research or development
activities regarding the Tubulin Binding Agents, but may do so to the extent
that the parties agree in a separate written arrangement.

ARTICLE 5 – FINANCIAL CONSIDERATION



5.1.   Upfront Fee       In consideration of the rights granted by Celgene to
EntreMed hereunder, EntreMed will pay Celgene the non-refundable, non-creditable
sum of one million US Dollars ($1,000,000.00) to an account designated by
Celgene to be paid within ten (10) business days following the Effective Date of
this Agreement.   5.2.   Milestone Payments



  5.2.1.   In further consideration of the rights granted by Celgene to EntreMed
hereunder, in particular the licenses set forth in Article 2 above, EntreMed
will pay Celgene milestone payments as follows:

                                          Event     Milestone Payment    
(i)
    *         $ *      
(ii)
    *         $ *      
(iii)
    *         $ *      
(iv)
    *         $ *      
(v)
    *         $ *      
(vi)
    *         $ *      
(vii)
    *         $ *      

9



--------------------------------------------------------------------------------



 



  5.2.2.   EntreMed shall pay Celgene the milestone payments set forth in
Article 5.2.1 within thirty (30) days of the occurrence of the respective
milestone event. For the avoidance of doubt, such milestone payments shall not
be due more than once. The milestone payments are non-refundable,
non-cancellable and not creditable against earned royalties to be paid on the
sale of Licensed Products under this Agreement. The upfront-fee pursuant to
Article 5.1. and all milestone payments shall be paid in US Dollars. As used in
Articles 4 and 5, initiation of a clinical trial means the enrollment of the
first patient in such a trial.

5.3. Royalty Payments



  5.3.1.   In further consideration of the rights granted by Celgene to EntreMed
hereunder, in particular the licenses set forth in Article 2 above, EntreMed
will, within sixty (60) days after the first day of January, April, July and
October of each License Year, commencing upon the First Commercial Sale, pay
Celgene a royalty on Net Sales of Licensed Products generated in the preceding
calendar quarter (“Payment Period”) as a percentage as set forth below.    
5.3.2.   In countries where Licensed Products are covered by a Valid Claim under
an unexpired Patent Right, the royalty rate shall be * percent (*%) of Net Sales
of Licensed Products up to * dollars ($*) calculated on an annual basis for the
European countries, Japan and the United States combined. For all sales over $*
in the respective territories the royalty rate shall be * percent (*%) of Net
Sales of Licensed Products on an annual basis for the European countries, Japan
and the United States combined. In those countries where there is no patent
coverage, the royalty rate shall be * percent (*%) of Net Sales of Licensed
Products for the * (*) year period following the First Commercial Sale of such
Licensed Products in such country.     5.3.3.   The above royalty rates shall be
payable on a country-by-country basis on the Net Sales of each Licensed Product
from its First Commercial Sale until the expiration of the royalty term as
provided in Articles 5.3.2 and 5.3.6.     5.3.4   In the event that EntreMed,
its Affiliates, Sublicensees or Agents, in order to exploit the licenses granted
to it by Celgene hereunder in any country, are required to make royalty payments
to one or more Third Parties to obtain a license under their patent rights in
the absence of which the Licensed Product could not legally be developed,
manufactured, clinically tested, registered, marketed or sold in such country,
then EntreMed may deduct * percent (*%) of the royalties paid to such Third
Parties from the royalties due to Celgene with regard to

10



--------------------------------------------------------------------------------



 



      the respective countries up to a total of * percent (*%) reduction in the
royalty rate due Celgene.     5.3.5.   No multiple royalties shall be payable
because the Licensed Product, their development, manufacture, use or sale is or
shall be covered by more than one Valid Claim of a patent included in the Patent
Rights or more than one patent under the Patent Rights.     5.3.6.   With regard
to countries where Licensed Products are covered by a Valid Claim under a Patent
Right, EntreMed shall pay royalties on a country-by-country basis until the
expiration of the last to expire of the Patent Rights.     5.3.7   If EntreMed
grants a sublicense of its rights under this Agreement pursuant to Article 2.2
of this Agreement in any of the countries in the Territory, EntreMed shall pay
to Celgene a portion of the upfront payments, milestone payments and other
sublicensing fees received from the sublicense *

EntreMed shall pay to Celgene its portion of any sublicensing fee within thirty
(30) days of EntreMed’s receipt of any sublicensing fee. Sublicensing payments
to Celgene are non-refundable, non-cancellable and not creditable against earned
royalties to be paid on the sale of Licensed Products under this Agreement.



  5.3.8   In establishing a lower royalty payment in those countries in which
there is no patent coverage, as described in Article 5.3.2, the parties
recognize, and EntreMed acknowledges, the substantial value of the technology
being provided to EntreMed under this Agreement, in addition to the grant of
Patent Rights and Tubulin Binding Agents, Celgene has agreed to transfer to
EntreMed the Know-How.



5.4.   Royalty Payment and Progress Reports       Each royalty payment shall be
accompanied by a written report describing the Net Sales of the Licensed Product
sold by or on behalf of EntreMed, its Affiliates and Sublicensees during a
Payment Period in each country in the Territory in which such Net Sales of
Licensed Product occurred during the Payment Period, specifying: the gross sales
(if available) and Net Sales in each country’s currency; the applicable royalty
rate under this Agreement; the royalties payable in each country’s currency,
including an accounting of deductions taken in the calculation of Net Sales; the
applicable exchange rate to convert from each country’s currency to US Dollars,
under this Article 5.4.; the royalties payable in US Dollars and the minimum
royalties pursuant to Article 5.3.4. EntreMed shall provide to Celgene no less
than semi-annually, on July 1

11



--------------------------------------------------------------------------------



 



    and January 1 of each year, written progress reports regarding the status of
the development and commercialization of the Patent Rights, Tubulin Binding
Agents and Know-How. Such report shall include progress on research and
development, regulatory approvals, manufacturing, sublicensing, marketing and
sales during the preceding six (6) months.   5.5.   Method and Manner of Royalty
Payment



  5.5.1.   EntreMed shall deliver to Celgene within sixty (60) days following
the end of each Payment Period a royalty report as set forth in Article 5.4.
along with EntreMed‘s payment to Celgene of any royalty due and payable to
Celgene for such Payment Period.     5.5.2.   All royalty payments shall be
computed and paid in US Dollars at exchange rates as published by the Wall
Street Journal on the last day of the Payment Period.



5.6.   Withholding Tax       If laws or regulations require withholding by
EntreMed of any taxes imposed upon Celgene on account of any royalties and
advance payments, paid under this Agreement, such taxes shall be deducted by
EntreMed as required by law from such remittable royalty and advance payment and
shall be paid by EntreMed to the proper tax authorities. Official receipts of
payment of any withholding tax shall be secured and sent to Celgene as evidence
of such payment. The Parties shall exercise their best efforts to ensure that
any withholding taxes imposed are reduced as far as possible under the
provisions of any relevant tax treaty.   5.7.   Records       EntreMed, its
Affiliates and Sublicensee, shall keep and maintain records of sales of Licensed
Product so that the royalties payable and the royalty statements may be
verified. Such records shall be open to inspection no more than twice in any one
calendar year during normal business hours for a five (5) year period after the
royalty period to which such records relate, by a nationally independent
certified public accountant selected by Celgene to whom EntreMed has no
reasonable objections and retained at Celgene’s expense. Said accountant shall
sign a confidentiality agreement prepared by EntreMed and reasonably acceptable
to Celgene and shall then have the right to examine the records kept pursuant to
this Agreement and report to Celgene the findings (but not the underlying data)
of said examination of records as are necessary to evidence that the records
were or were not maintained and used in accordance with this Agreement. A copy
of any report provided to Celgene by the accountant shall be given concurrently
to EntreMed. If said examination of records reveals any underpayment(s) of the
royalty payable, then EntreMed shall promptly pay the balance due to Celgene,
and if the underpayment(s) is/are more than five percent

12



--------------------------------------------------------------------------------



 



(5%), then EntreMed shall also bear the expenses of said accountant. If said
examination of records reveals any overpayment(s) of royalty payable, then
Celgene shall credit the amount overpaid against EntreMed’s future royalty
payment(s).



5.8.   Overdue Payments       Payments not paid within the time period set forth
in this Articles 5 shall bear interest at a rate of *% above the London
Interbank Offered Rate (LIBOR) compounded on a quarterly basis from the due date
until paid in full.

ARTICLE 6 – CONFIDENTIALITY AND PUBLICATION



6.1   Confidentiality       Subject to Article 6.2. below, neither Party shall
use or disclose any Confidential Information received by it pursuant to this
Agreement without the prior written consent of the other.   6.2   Permitted
Disclosure       Nothing contained in this Article shall be construed to
restrict the Parties from disclosing Confidential Information as required:
(i) for legal, regulatory, tax, or customs reasons, (ii) for audit purposes,
(iii) by court or other government order, or, (iv) from using such Confidential
Information as is reasonably necessary to perform acts permitted by, or to
exploit rights granted under this Agreement, provided that the disclosing Party
shall, in the event of disclosure under Articles (i), (ii) or (iii) above,
provide the other Party copies of any such Confidential Information at least
five (5) business days prior to such disclosure so that the other Party may make
any objections and/or secure any protective provisions it deems reasonably
necessary.   6.3   Publication       If either Party wishes to publish any
information, data or results regarding the Licensed Product in written, oral,
slide show or other form, a manuscript or copy of the proposed publication shall
first be sent to the other Party at least sixty (60) days in advance of such
publication for review. Unless the reviewing Party informs the other in writing
during this sixty (60) day period that the proposed publication must be delayed
in order to protect a patentable invention or prevented to avoid disclosure of
Confidential Information, the other Party shall be free to publish such results
without restriction. In the event that a delay of the proposed publication is
required, the other Party shall withhold such submission for publication for an
additional period, up to ninety (90) days, or such other period as

13



--------------------------------------------------------------------------------



 



    the Parties may mutually agree. In the event that the proposed publication
contains Confidential Information, Articles 6.1 and 6.2 shall apply.       In
any event, any reference to either Party in any proposed publication shall only
be allowed upon prior written approval of that Party.   6.4   Press Release  
    Any publication or press release regarding the co-operation between the
Parties under this Agreement requires both Parties’ prior consent with such
consent not to be unreasonably withheld or delayed.

ARTICLE 7 – WARRANTIES AND LIMITATION OF LIABILITIES



7.1   By Both Parties       Each party hereby represents and warrants that each
has the full right and authority to enter into this Agreement and that the entry
into this Agreement does not require the consent of a Third Party whose consent
has not been obtained.   7.2   By Celgene       Celgene represents and warrants
as follows:



  7.2.1   that Celgene has not received any notice of infringement of Third
Party patents or notice of interfering subject matter; that, without having made
any special investigation, Celgene is not aware of any Third Party patents or
patent applications that contain any interfering subject matter, or any issued
Third Party patents that would be infringed by the making, using, selling,
offering for sale, or importing by EntreMed of Tubulin Binding Agents covered by
the Patent Rights in any country in the territory.     7.2.2   that the Patent
Rights and the Know-How transferred to EntreMed under this Agreement, constitute
the entirety of Patent Rights and Know-How embodying the Tubulin Binding Agents;
    7.2.3   that, with regard to the Tubulin Binding Agents, Celgene has no
applications filed or pending with the FDA as of the Effective Date, including
without limitation any Investigational New Drug or Orphan Drug Status
applications.

14



--------------------------------------------------------------------------------



 



7.3   Warranty Disclaimer       EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
Celgene MAKES NO REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND EITHER
EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OR VALIDITY
OF ANY Celgene PATENT, KNOW HOW, Tubulin Binding Agents OR OTHER INTELLECTUAL
PROPERTY RIGHTS.

ARTICLE 8 – INDEMNIFICATION



8.1   By Entremed       EntreMed will defend, indemnify and hold harmless
Celgene, its successors, Affiliates and licensors and their employees, agents,
officers, trustees, shareholders and directors and each of them (the “Celgene
Indemnified Parties”) from and against any and all Third Party claims, causes of
action and costs (including reasonable attorney’s fees) of any nature made or
lawsuits or other proceedings filed or otherwise instituted against the Celgene
Indemnified Parties in connection with any claims, suits or judgments arising
out of any theory of product liability concerning the development, testing,
manufacture, sale or use of any Licensed Product by EntreMed, its Affiliates or
its Sublicensees.



  8.1.1   EntreMed’s indemnification under this Article 8.1 shall not apply to
any liability, damage, loss or expense to the extent that it is directly
attributable to the gross negligence, reckless misconduct or intentional
misconduct of Celgene.     8.1.2   Commencing not later than the date of first
use of a Licensed Product in a clinical trial, EntreMed shall obtain and carry
in full force and effect product liability insurance against any claims,
judgments, liabilities and expenses for which it is obligated to indemnify
Celgene and others under Article 8.1 of this Agreement, in such amounts and with
such deductibles as are customary at the time for companies engaged in a similar
business, and shall provide Celgene with written evidence of such insurance
within thirty (30) days of the first use of a Licensed Product in a clinical
trial. The insurance policy relating to such coverage shall name Celgene as an
additional insured.



8.2   By Celgene       Celgene will defend, indemnify and hold harmless
EntreMed, its successors, Affiliates and licensors and their employees, agents,
officers, trustees, shareholders and directors and each of them (the “EntreMed
Indemnified Parties”)

15



--------------------------------------------------------------------------------



 



    from and against any and all Third Party claims, causes of action and costs
(including reasonable attorney’s fees) of any nature made or lawsuits or other
proceedings filed or otherwise instituted against the EntreMed Indemnified
Parties in connection with any claims, suits or judgments arising out of any
theory of product liability concerning the development, testing, manufacture or
use of any Celgene TUBULIN BINDING AGENT by Celgene, its Affiliates or its
Sublicensees prior to the Effective Date.



  8.2.1   Celgene’s indemnification under this Article 9.2 shall not apply to
any liability, damage, loss or expense to the extent that it is directly
attributable to the gross negligence, reckless misconduct or intentional
misconduct of EntreMed.



8.3   Conditions to Indemnification. A person or entity that intends to claim
indemnification under this Article 8 (the “Indemnitee”) shall promptly notify
the party from whom indemnification is sought (the “Indemnitor”), of any loss,
claim, damage, liability or action in respect of which the Indemnitee intends to
claim such indemnification, and the Indemnitor shall assume the defense thereof
with counsel mutually satisfactory to the Indemnitee whether or not such claim
is rightfully brought; provided, however, that an Indemnitee shall have the
right to retain its own counsel, with the fees and expenses to be paid by the
Indemnitor if Indemnitor does not assume the defense, or if representation of
such Indemnitee by the counsel retained by the Indemnitor would be inappropriate
due to actual or potential differing interests between such Indemnitee and any
other person represented by such counsel in such proceedings. The failure to
deliver notice to the Indemnitor within a reasonable time after the commencement
of any such action, only if prejudicial to its ability to defend such action,
shall relieve such Indemnitor of any liability to the Indemnitee under this
Article 8, but the omission so to deliver notice to the Indemnitor will not
relieve it of any liability that it may have to any Indemnitee otherwise than
under this Article 8. The Indemnitor may not settle or otherwise consent to an
adverse judgement in any such loss, claim, damage or other proceeding, that
diminshes the rights or interests of the Indemnitee without the prior express
written consent of the Indemnitee, its consent not to be unreasonably witheld or
delayed. The Indemnitee under this Article 8, its employees and agents, shall
cooperate fully with the Indemnitor and its legal representatives in the
investigations of any action, claim or liability covered by this
indemnification.

ARTICLE 9 – PATENT PROSECUTION, INFRINGEMENT AND MARKING



9.1   Patent Prosecution



  9.1.1   Celgene shall use reasonable efforts to prepare, file, prosecute and
maintain patent applications and patents directed to licensed Products covered
by the Patent Rights through patent counsel selected by Celgene and reasonably
acceptable to EntreMed, who shall consult with and keep EntreMed advised with
respect thereto in a timely manner.

16



--------------------------------------------------------------------------------



 



  9.1.2   EntreMed shall reimburse Celgene for * percent (*%) of reasonable
patent expenses in the Territory for the filing, prosecution and maintenance of
the Patent Rights. EntreMed shall reimburse Celgene, within sixty (60) days
after EntreMed receives an itemized invoice for all patent expenses that are
incurred and paid by Celgene after the Effective Date.



9.2   Cooperation In Prosecution



  9.2.1   With respect to any Patent Right, each patent application, office
action, response to office action, request for terminal disclaimer, petition,
and request for reissue or reexamination of any patent issuing from such
application shall be provided to EntreMed sufficently prior to the filing of
such application response, petition, or request to allow for review and comment
by EntreMed. Celgene shall have the right to take any action that, in its
judgement, is necessary to preserve such Patent Right. EntreMed shall have the
right to comment on substantive official actions and shall have the right to
suggest reasonable changes to prosecution strategy as it relates to EntreMed’s
compound development.



9.5   Infringement and Declaratory Judgment Actions



  9.5.1   Notification. In the event that either party learns of the
infringement of any Patent Right, or the filing of a Declaratory Judgment action
alleging the invalidity, unenforceability, or noninfringement of any Patent
Right (“DJ Action”), that party must promptly notify the other party of the
infringement or DJ Action, as the case may be, in writing, and must provide
reasonable evidence of the infringement. Neither party will notify a Third Party
of the infringement of any Patent Right or of the filing of a DJ Action directed
to any Patent Right without first obtaining consent of the other party, which
consent shall not be unreasonably withheld.     9.5.2   Entremed’s Right To File
Infringement Actions. To the extent Celgene has the right to bring a suit or
action to compel the termination of infringement of the Patent Right, Celgene
hereby grants EntreMed the right and option, but not the obligation, to bring an
action for infringement or to defend against a DJ action, at its sole expense,
in the name of EntreMed. If EntreMed fails to take a suit or action to compel
the termination of infringement within one hundred and eighty (180) days of
learning of such infringement, Celgene shall have the sole right, but not the
obligation, to bring a suit or action against the infringing entity. No
settlement, consent judgment or other voluntary final disposition of a suit that
adversely affects Patent Right may be entered into without the consent of
Celgene, which consent shall not be unreasonably withheld.

17



--------------------------------------------------------------------------------



 



  9.5.3   EntreMed’s Right To Defend Declaratory Judgement (DJ) Actions. In the
event that a DJ Action is brought naming EntreMed as a defendant, EntreMed shall
have the right to proceed with the litigation or settle such action provided,
however, that no settlement, consent judgment or other voluntary final
disposition of a suit that adversely affects Patent Right may be entered into
without the consent of Celgene.     9.5.4   Celgene’s Recovery. In the event
that Celgene shall undertake the enforcement and/or defense of the Patent Right
by litigation, any recovery of damages by Celgene for any such litigation shall
be applied first in satisfaction of any unreimbursed expenses and legal fees of
Celgene relating to the suit. The balance remaining from any such recovery shall
be used to compensate EntreMed for its lost sales, on the same basis as if they
were Net Sales and the relvant royalty payments to Celgene under this Agreement
shall be made. Any remaining damages shall belong to Celgene.     9.5.5  
EntreMed’s Right To Litigate. In the event that Celgene elects not to pursue an
action for infringement or to defend against a DJ action, as the case may be,
Celgene shall notify EntreMed in writing of such election and EntreMed shall
have the right and option, but not the obligation, at its cost and expense, to
initiate infringement litigation. Any recovery of damages by EntreMed for any
such litigation shall be applied first in satisfaction of any unreimbursed
expenses and legal fees of EntreMed relating to the suit. The balance remaining
from any such recovery shall be used to compensate EntreMed for its lost sales,
on the same basis as if they were Net Sales and the relevant royalty payments to
Celgene under this Agreement shall be made. Any remaining damages shall belong
to EntreMed.     9.5.6   Cooperation. In any infringement suit either party may
institute to enforce or defend the Patent Right pursuant to this Agreement, the
other party hereto shall, at the request of the party initiating such suit,
cooperate in all respects and, to the extent possible, have its employees
testify when requested and make available relevant records, papers, information,
samples, specimens, and the like. All reasonable out-of-pocket costs incurred in
connection with rendering cooperation requested hereunder shall be paid by the
party requesting cooperation.     9.5.7   Third Party Royalty Reduction. In the
event that an infringement action is brought by a Third Party against EntreMed
alleging that EntreMed’s making, using, offering to sell, selling, or importing
of Licensed Products under the Patent Right infringes a Third Party patent, and
results in a judgment or settlement requiring royalties to be paid by EntreMed
to such Third Party, the royalties owed by EntreMed to Celgene under Article 5
of this Agreement shall be reduced by an amount equal to * percent ( * %) of the
royalties owed to such Third Party, provided

18



--------------------------------------------------------------------------------



 



      that the royalties owed to Celgene shall not be reduced by an amount
greater than * percent ( * %) of Net Sales.     9.6   Patent Marking. EntreMed
shall mark all Licensed Products or their containers that are made, used, or
sold under the terms of this Agreement, in accordance with applicable patent
marking laws.

ARTICLE 10 – TERM AND TERMINATION



10.1   This Agreement shall become effective on the Effective Date. Unless
sooner terminated by any other provision of this Agreement, the term of the
Agreement shall expire with respect to each Licensed Product on a
country-by-country basis upon date of expiration of all royalty obligations in
the countries in the Territory pursuant to Article 5.3.2 and 5.3.7 herein.  
10.2   Notwithstanding the stipulation in Article 10.1. hereof, either Party
shall be entitled at any time, by giving written notice to the other Party, to
terminate this Agreement with immediate effect in the following itemized events:



  10.2.1   Except as otherwise provided in Article 10.2.2 below, if either Party
notifies the other Party of the fact of major default or material breach of any
provision in this Agreement by the notified Party, and the notified Party fails
to take corrective measures to mitigate or cure such default or breach within
ninety (90) days from the date of notification, provided that notice of
termination is given within six (6) months of the default or breach and prior to
correction of the default or breach;     10.2.2   If EntreMed at any time
defaults in the payment of any sum when due and fails to make such payment
within sixty (60) days after receipt of a written notice by Celgene; or    
10.2.3.   The other Party files in any court or agency pursuant to any statute
or regulation pertaining to bankruptcy, solvency, or payment of debts, of any
state or country, a petition in bankruptcy or insolvency or for reorganization
or for an arrangement or for the appointment of a receiver or trustee of the
Party or of its assets, or if the other Party proposes a written Agreement of
composition or extension of its debts, or if the other Party shall be served
with an involuntary petition against it, filed in any insolvency proceeding, and
such petition shall not be dismissed within sixty (60) days after the filing
thereof, or if the other Party shall propose or be a Party to any dissolution or
liquidation, or if the other Party shall make an assignment for the benefit of
creditors.



10.3   EntreMed may, at its discretion, terminate this Agreement at any time for
any reason, upon six (6) months prior written notice to Celgene.

19



--------------------------------------------------------------------------------



 



ARTICLE 11 – EFFECTS OF TERMINATION



11.1   In the event of a termination of this Agreement pursuant to Articles 10.2
or 10.3, the following shall apply:



  11.1.1.   EntreMed shall cease use of the Patent Right, Tubulin Binding Agents
and the Know-How. In addition, EntreMed shall return at Celgene’s reasonably
incurred expense to Celgene any and all Know-How and Tubulin Binding Agents
without delay, including copies and excerpts as disclosed by Celgene under this
Agreement.     11.1.2.   EntreMed shall notify Celgene of the amount of Licensed
Product EntreMed and its Affiliates and Sublicensees then have on hand, the sale
of which would, with regard to Licensed Product, but for the termination, be
subject to royalty, and, if they so wish, EntreMed and its Affiliate and its
Sublicensees and Agents shall thereupon be permitted to sell that amount of
Licensed Product, provided that EntreMed shall pay the royalty due thereon to
Celgene.



11.2   In the event of the termination of this Agreement under Articles 10.2 or
10.3, EntreMed shall transfer to Celgene all of EntreMed’S regulatory filings
for Licensed Products and grant Celgene an exclusive, royalty free license to
use any of EntreMed’s patents, know how, trademarks, data and Market
Authorization for Celgene to make, have made, manufacture, have manufactured,
use, develop, clinically test, import and sell the Licensed Product in the
Territory.   11.3   Expiration or termination of this Agreement for any reason
shall be without prejudice to the survival of the following provisions:



  11.3.1.   the obligation of confidentiality provided for in Article 6 hereof;
    11.3.2.   Celgene’s right to receive milestone payments due and accrued up
to the moment of expiration or termination pursuant to Article 5.2;    
11.3.3.   Celgene’s right to receive all payments of the royalties accrued under
Article 5.3. hereof;     11.3.4.   the rights and ownership in any intellectual
property right the respective Party has obtained prior to expiration or
termination;     11.3.5.   any other rights or remedies which either Party may
then or thereafter have hereunder or at law or in equity or otherwise;    
11.3.6   the obligation of record keeping provided for in Article 5.7; and

20



--------------------------------------------------------------------------------



 



  11.3.7   Articles 1, 8, 10, 11, 12 and 13.

ARTICLE 12 – GOVERNING LAW



12.1   This Agreement shall be governed by and interpreted in accordance with
the laws of Delaware, without giving effect to any choice of law rules.

ARTICLE 13 – MISCELLANEOUS



13.1   Celgene shall be entitled to assign or otherwise transfer its rights and
obligations under this Agreement in whole or in part to any Third Party.
EntreMed shall not be entitled to assign or otherwise transfer its rights and
obligations under this Agreement in whole or in part to any Third Party without
the prior written consent of Celgene which consent shall not be unreasonably
withheld except that EntreMed may, without the consent of Celgene, assign this
Agreement to a legal successor of all or substantially all of its business or
assets.   13.2   Any and all rights acquired by EntreMed under this Agreement
shall extend to its Affiliates.   13.3   This Agreement sets forth the entire
Agreement between the Parties and supersedes all previous Agreements, written or
oral regarding the subject matter hereof. This Agreement may be amended only by
an instrument in writing duly executed on behalf of the Parties.   13.4  
Neither Party shall be liable for delay or failure to perform hereunder due to
any contingency beyond its control, including, but not limited to acts of God,
fires, floods, wars, civil wars, sabotage, strikes, governmental laws,
ordinances, rules or regulations, provided, such Party promptly gives to the
other Party hereto written notice claiming force Majeure and uses its best
efforts to eliminate the effect of such force Majeure, insofar as is possible
and with all reasonable dispatch.   13.5   Any waiver shall be made in writing
for it to be effective and unless expressly stated shall not be a continuing
waiver nor shall it prevent the waiving Party from acting upon that or any
subsequent breach or from enforcing any term or condition of this Agreement.  
13.6   The invalidity of any provision of this Agreement or any loophole in this
Agreement shall not affect the validity of any other provision hereof. The
Parties undertake to replace the invalid provision or close the loophole in the
Agreement with another provision which reflects legally the originally intended
commercial objectives of the Parties as closely as possible.   13.7   In the
performance of this Agreement each Party shall be an independent contractor, and
therefore, no Party shall be entitled to any benefits applicable to any employee
of the other Party. No Party is authorized to act as an agent for the other

21



--------------------------------------------------------------------------------



 



    Party for any purpose, and no Party shall enter into any contract, warranty
or representation as to any matter on behalf of the other Party.   13.8   Any
notice or other communication required or permitted to be given by either Party
under this Agreement shall be in writing and shall be effective when delivered,
if delivered by hand or by electronic facsimile or five days after mailing if
mailed by registered or certified mail, postage prepaid and return receipt
requested, and shall be addressed to each Party at the following addresses or
such other address as may be designated by notice pursuant to this Article:

         

  If to Celgene   If to EntreMed

  Celgene Corporation   EntreMed, Inc.

  86 Morris Avenue   9640 Medical Center Drive

  Summit, New Jersey 07901   Rockville, MD 20870

  Attn: President and Chief Operating   Attn: CEO

  Officer    

ARTICLE 14 – LIST OF APPENDICES



14.1   The following Appendices are incorporated into and made part of this
Agreement:

Appendix A: Patent Rights

Appendix B: KNOW-HOW

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate by their duly authorized representatives.

              Celgene Corporation   EntreMed, Inc.
 
           
By:
      By:    

           

            Sol J. Barer                 James S. Burns
 
            Title: President & COO   Title: President & CEO

22



--------------------------------------------------------------------------------



 



Appendix A: Patent Rights (as of Effective Date)

                                        Type     Application No.     Filing Date
    Title     Status     Patent No.    
*
    *     *     *     *     *    

23



--------------------------------------------------------------------------------



 



Appendix B: KNOW-HOW

     
Title:
  Celgene’s Tubulin Binding Agents
Dated:
  November 8, 2004
From:
  Celgene Drug Discovery
Comment:
  As previously provided to EntreMed by Celgene.

24